DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 5, 2022.
This Office action is made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-25, 27-28, 33, 45-49, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0062798) in view of Ohara et al. (US 2013/0071741)
For claim 24:  Wang teaches a method comprising spraying a plurality of particles, which include a plurality of core particles, including an active charge material or electroactive material (Wang in 0019) and where the plurality of particles are substantially free from a solvent. (0003)  The plurality of particles are constituent particles including the electroactive material and a binder, where the binder is commonly a thermoplastic material such as PVDF. (0003, 0005, 0021)  The method includes steps of applying a charge to the spray of particles, such as via an electrostatic spraying gun (0022), applying the spray of particles to the substrate to form a film of particles on the substrate (0028, Fig. 5), and heating the substrate. (0030)  A subsequent step of applying the charged spray of particles to the heated substrate forms a plurality of films of the particles on the substrate. (0028)  
Wang does not explicitly teach the thermoplastic material at least partially encapsulating the core particles.  However, Ohara in the same field of endeavor teaches a coating 6 around particles 4 (Ohara in Fig. 3, 0075) and where application of the coating is to at least part of the particles (0063), which teaches or at least suggests at least partially encapsulating core particles, and where the coating is thermoplastic material such as polyvinylidene fluoride, inter alia. (0076)  The skilled artisan would find obvious to modify Wang so that the thermoplastic material at least partially encapsulates the core particles.  The motivation for such a modification is to prevent developing conductivity by a percolation path. (0075)
	For claim 25:  In Wang, the heating of the substrate is via heated rollers, which teaches or at least suggests heating by conducting heat to the substrate. (Wang in 0027)
 	For claim 27:  The core particles comprise the electrochemical material, and the substrate is an electrode. (Wang in 0003, 0016)
 	For claim 28:  The electrochemical material comprises lithium cobalt oxide, inter alia. (Wang in 0016, 0025)  
 	For claim 33:  As to the spraying the plurality of particles includes aerosolizing the plurality of particles, the skilled artisan would find obvious that Wang teaches or at least suggests aerosoling the particles in view of their use of a spray gun, fluidizing chamber, and a carrier gas (Wang in 0019) which is also pressurized. (0020)  
For claims 45-47:  As to the transverse dimension of the plurality of core particles and the coating thickness, it is asserted that optimization of the transverse dimension and coating thickness is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
 	For claims 48 and 49:  The thermoplastic material comprises polyvinylidene fluoride (PVDF). (Wang in 0005, also Ohara in 0076)  Being the same material, it is asserted that the thermoplastic material inherently has an average ionic conductivity that is between or equal to 10-6S/cm and 10-2S/cm.
 	For claims 55 and 57:  In Ohara, the coating is a layer disposed on and extending around the particles. (Ohara in Fig. 3, 0063)  Modification of Wang in view of Kim would result in each particle including one or more of the plurality of core particles being encapsulated with the thermoplastic material.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0062798) in view of Ohara et al. (US 2013/0071741), and further in view of Phares et al. (US 2017/0331100)
	The teachings of Wang and Ohara are discussed above. 
	Wang does not explicitly teach passing an electrical current through the substrate.  However, Phares in the same field of endeavor teaches heating a substrate by resistive heating. (Phares in 0011)  The skilled artisan would find obvious that resistive heating is equivalent to passing electrical  current through the substrate, and would be motivated to modify Wang in order to induce sufficient flow of the binder to bind the film. (0032)  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0062798) in view of Ohara et al. (US 2013/0071741), and further in view of GABEN. (US 2016/0013513)
The teachings of Wang and Ohara are discussed above.
For claim 29:  In Wang the substrate comprises an anode or cathode of an electrochemical cell. (Wang in 0016)  Wang does not explicitly teach the core particles to comprise an ionically conductive material.  However, Gaben in the same field of endeavor teaches core particles comprising an ionically conductive material. (Gaben in 0074)  The skilled artisan would find obvious to modify Wang so that the core particles comprise an ionically conductive material.  The motivation for such a modification is to produce electrodes with good energy densities in recognition of certain electrode materials being poor ionic and electric conductors. (Gaben in 0074)
 For claims 30 and 31:  The ionically conductive material comprises at least one selected from the group of an ionically conductive metal oxide such as Li2O. (Gaben in 0075) and an ionically conductive glass.
For claim 32:  The core particles comprise P2S5, inter alia. (Gaben in 0080)

Response to Arguments
Applicant's arguments filed January 5, 2022 with the present amendment have been fully considered and are persuasive.  A new ground of rejection relying on Ohara is set forth in the present Office action.  To the extent that arguments may be applicable, the argument that nowhere does King disclose partial coating of active particles with thermoplastic materials as the disclosed nanoparticles in King are coated by non-thermoplastic materials such as, e.g. inorganic materials is deemed moot in view of Ohara teaching a thermoplastic coating.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722